OPINION — AG — (1) THE INMATES OF THE STATE TRAINING SCHOOL AT HELENA ARE RESIDENTS OF THE HELENA SCHOOL DISTRICT AND SHOULD BE ENUMERATED OF SUCH IN ACCORDANCE WITH APPLICABLE PROVISIONS OF LAW. (2) THE AVERAGE DAILY ATTENDANCE OF THE INMATES OF THE STATE TRAINING SCHOOL MAY BE CALCULATED WITH OR SEPARATE FROM THE AVERAGE DAILY ATTENDANCE OF THE PUPILS IN THE PUBLIC SCHOOL, WHICHEVER IS THE MOST ADVANTAGEOUS TO THE SCHOOL DISTRICT. THE AVERAGE DAILY ATTENDANCE OF PUPILS IN THE INSTITUTION IS NOT USED IN APPORTIONING OTHER MISCELLANEOUS REVENUE. THE SCHOOL DISTRICT IS PAID STATE AID IN THE AMOUNT OF THE MINIMUM PROGRAM FOR THE AVERAGE DAILY ATTENDANCE AT THE INSTITUTION REGARDLESS OF WHETHER THE SCHOOL DISTRICT QUALIFIES FOR EQUALIZATION AID. CITE: 10 O.S. 1951 10 [10-10], 10 O.S. 1951 11 [10-11], 10 O.S. 1951 12 [10-12], 10 O.S. 1951 13 [10-13] [10-13], 70 O.S. 1961 1-14 [70-1-14], 70 O.S. 1961 10-14 [70-10] — [70-14], 70 O.S. 1961 18-4 [70-18-4](O), 70 O.S. 1961 10-5 [70-10-5], 70 O.S. 1961 10-6 [70-10-6], 70 O.S. 1961 18-6 [70-18-6] (W. J. MONROE)